EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Brown on 2/17/2022.
The application has been amended as follows: 
In Claim 1, after the structures:
    PNG
    media_image1.png
    176
    614
    media_image1.png
    Greyscale
, insert the phrase “wherein n is an integer from 0 to 100”.
Rejoin Claims 13-20.
Reasons for Allowance
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Li (Electrochimica Acta 2015, 175, 232-239), Li-2 (J. Mater. Chem. A. 2015, 3, 19989-19995), Navarro (US 2016/0276057 A1), Yokoi (JP2011-068768A), and Matsumoto (JP2016-118619A)
Specifically, while these references describe polymers containing repeat unit “a” with fluorinated sulfonylimide moieties, the references fail to describe polymers that contain all of repeat units “a”, “b”, and “c”, where “b” and “c” are as defined within claim 1. Further, these references are not seen to provide sufficient motivation to arrive at the compositions claimed. 
A further prior art failed to identify prior art that anticipates or obviates the subject matter claimed. Doyle (WO 99/67304 A1) also describes polymers with repeat unit “a” whereby X+ is univalent/alkali metal. However, Doyle also fails to describe polymers that contain all of repeat units “a”, “b”, and “c”, where “b” and “c” are as defined within claim 1 and is not seen to provide sufficient motivation to arrive at the compositions claimed.
Claim 1 is allowable. Claims 13-20, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 2/17/2021, is hereby withdrawn and claim 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764